Pee Cueiam,
On the statement of counsel at bar when this case was *407called, it was directed to be remitted to the Superior Court. It is now moved to bring it back, on the ground that the appeal being taken by the executrix the amount in controversy is within the jurisdiction of this court, and for this reliance is placed on Staib’s Estate, 188 Pa. 238. But in that case the claim of the appellee was single, to the whole fund, though the distribution was to two adverse claimants. Therefore it was said that if the position of the parties were reversed the appeal would be to this court. In the present case the two claims resisted by the appellant are separate and distinct; neither of them being for as much as $1,500 they cannot be joined to make up the requisite amount. The order heretofore made was therefore correct.